NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                        FILED
                             FOR THE NINTH CIRCUIT                          APR 28 2011

                                                                        MOLLY C. DWYER, CLERK
                                                                         U .S. C O U R T OF APPE ALS

CHRISTINE ELIZABETH REULE,                       No. 09-36154

               Plaintiff - Appellant,            D.C. No. 2:08-cv-01591-MJP

  v.
                                                 MEMORANDUM *
H.O. SEIFFERT COMPANY, doing
business as EDS Everett Downtown
Storage; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                      for the Western District of Washington
                    Marsha J. Pechman, District Judge, Presiding

                              Submitted April 5, 2011 **

Before:        B. FLETCHER, CLIFTON, and THOMAS, Circuit Judges.

       Christine Elizabeth Reule appeals pro se from the district court’s judgment

dismissing her complaint alleging violations of the Racketeer Influenced and


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2). Accordingly, Reule’s request
for oral argument is denied.
Corrupt Organizations Act (“RICO”), 18 U.S.C. §§ 1961-1968, and state law in

connection with the sale of her property stored in a rental storage unit. We have

jurisdiction under 28 U.S.C. § 1291. We review de novo. Love v. United States,

915 F.2d 1242, 1245 (9th Cir. 1990). We affirm.

      The district court properly dismissed Reule’s RICO claim because she failed

to allege facts to support the existence of a criminal enterprise, and failed to

sufficiently plead two or more predicate criminal acts constituting “a pattern . . . of

racketeering activity.” Sedima, S.P.R.L. v. Imrex Co., 473 U.S. 479, 496 & n.14

(1985).

      The district court properly dismissed Reule’s state law claims for lack of

diversity jurisdiction because she failed to allege facts establishing that the amount

in controversy exceeded $75,000. See 28 U.S.C. §1332(a); Pachinger v. MGM

Grand Hotel-Las Vegas, Inc., 802 F.2d 362, 364 (9th Cir. 1986) (dismissal is

appropriate when it appears “to a legal certainty that the claim is really for less

than the jurisdictional amount”(citation and internal quotation marks omitted)); see

also Gaglidari v. Denny’s Restaurants, Inc., 815 P.2d 1362, 1374 (Wash. 1991)

(damages for emotional distress are generally not recoverable for breach of

contract claims under Washington law).




                                           2                                       09-36154
      Reule’s remaining contentions, including those regarding additional state

law claims, appointment of counsel, and discovery, are unpersuasive.

      AFFIRMED.




                                         3                                  09-36154